Title: To James Madison from Henry Hill Jr. (Abstract), 24 April 1805
From: Hill, Henry, Jr.
To: Madison, James


24 April 1805, New York. “I have the honor to acknowledge the recpt of yours of 19th currt, inclosing a letter for the Governor of Cuba.
“I am extremely obliged for the explicit manner you have instructed me, relative to the points on which I asked for information, as I shall be releived from much embarrassment <a>nd diffidence which would otherwise have perplexed me.
“I am now ready to depart, but shall delay till I am favored with the cypher for secret correspondence.”
